        Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 1 of 27



 1
     MITCHELL D. GLINER, ESQ.
     Nevada Bar #003419
 2
     3017 West Charleston Blvd.,#95
 3   Las Vegas, NV 89102
     Ofc:(702)870-8700
 4
     Fax:(702)870-0034
 5
     Attorney for Plaintiff
     mgliner@glinerlaw.com
 6

                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     RONALD L. BISHOP,
 9

             Plaintiff,                                          Case No.
10

     vs.
11


12   EXPERIAN INFORMATION SOLUTIONS,INC.                         JURY DEMANDED

13
             Defendants.
14


15                                            COMPLAINT

16
                                             JURISDICTION
17
             1.     The jurisdiction ofthis Court attains pursuant to the FCRA, 15 U.S.C. Section
18
     1681(p),and the doctrine ofsupplemental Jurisdiction. Venue lies in the Southern Division of
19
     the Judicial District of Nevada as Plaintiffs claims arose from acts ofthe Defendant perpetrated
20
     therein.
21


22
                                     PRELIMINARY STATEMENT
23
            2.      The Plaintiff brings this action for damages based upon Defendant's violations of
24
     the Fair Credit Reporting Act, 15 U.S.C § 1681 et seq. (hereinafter referred to as "FCRA"),and
25
     ofstate law obligations brought as supplemental claims.
26
            3.      Plaintiff is a natural person and is a "consumer" as defined by § 1681a(c)ofthe
27
     FCRA.
28




                                                  Page 1
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 2 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 3 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 4 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 5 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 6 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 7 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 8 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 9 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 10 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 11 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 12 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 13 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 14 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 15 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 16 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 17 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 18 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 19 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 20 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 21 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 22 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 23 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 24 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 25 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 26 of 27
Case 2:20-cv-01941-JCM-NJK Document 5 Filed 10/20/20 Page 27 of 27
